       Case 3:20-cv-00073-TSL-RHW Document 1 Filed 02/05/20 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

LINDSAY CASPERSON                                                                    PLAINTIFF


VS.                                                            3:20-cv-73-TSL-RHW
                                          CIVIL ACTION NO. __________________________


MISSISSIPPI FAIR COMMISSION;
NORTH AMERICAN MIDWAY ENTERTAINMENT, LLC;
AND JOHN and JANE DOE 1-10;                                                     DEFENDANTS


                                   NOTICE OF REMOVAL

       The defendant, North American Midway Entertainment, LLC, (hereinafter “NAME,

LLC”) appears for the purpose of presenting this Notice of Removal of the cause described

below from the First Judicial District of the Circuit Court of Hinds County, Mississippi, to the

United States District Court for the Southern District of Mississippi, Northern Division, pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446, and states as follows:

       I. JURISDICTION AND VENUE

       1.      The above-styled action was originally commenced by the plaintiff, Lindsay

Casperson, on November 21, 2019, by the filing of a Complaint in the Circuit Court of Hinds

County, Mississippi (First Judicial District) styled Lindsay Casperson v. Mississippi Fair

Commission, et al., bearing Cause No. 19-784. (Exhibit 1, Circuit Court Pleadings).

       2.      This Court has jurisdiction over this matter, and this matter is properly removed to

this Court, pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 1441, and 28 U.S.C. § 1446.




                                                 1
       Case 3:20-cv-00073-TSL-RHW Document 1 Filed 02/05/20 Page 2 of 8




       3.      The United States District Court for the Southern District of Mississippi, Northern

Division, is the proper venue for this matter since the matter is removed from the Circuit Court of

Hinds County, Mississippi.

       4.      Thirty (30) days or less, as calculated under applicable law, have elapsed since the

removing Defendants were served with process in this matter, and this removal has been

accomplished within one (1) year after commencement of the action so as to be timely within the

provisions of 28 U.S.C. § 1446 (b).

       II.     DIVERSITY OF CITIZENSHIP JURISDICTION

       5.      This action is properly removed to this Court pursuant to 28 U.S.C. §§ 1332 and

1441, since the proper parties to this matter are of entirely diverse citizenship, and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

               A.      PARTIES

       6.      At the time of the filing of the Complaint and at all times pertinent to this

removal, the plaintiff was a citizen of Davis County, Kaysville, Utah.

       7.      At the time of the filing of the Complaint and at all times pertinent to this

removal, the defendant, NAME, LLC was (and is) a limited liability company, none of whose

member(s) are citizens of Mississippi. See Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077

(5th Cir. 2008) (the citizenship of an LLC is determined by looking at the citizenship of its

members). NAME, LLC is a Delaware Limited Liability Company that is owned 100% by the

Heartland Group, LLC, which is also a Delaware Limited Liability Company. Heartland Group,

LLC is owned 100% by Heartland North American Fairs, LLC, which is also a Delaware

Limited Liability Company. Heartland North American Fairs, LLC has only one member,


                                                 2
       Case 3:20-cv-00073-TSL-RHW Document 1 Filed 02/05/20 Page 3 of 8




Danny Huston, who is a resident of Farmland, Indiana and whose address is 109 S. Main Street,

Farmland, Indiana 47340. The actual North American entity who was operating the slide that is

the subject of the plaintiff’s Complaint was North American Midway Entertainment - Shows

South, LLC, which is a Delaware Limited Liability Company and whose sole member is Danny

Huston. (See Exhibit 2, State Fair Contract,1 Exhibit 3; Secretary of State 2019 Annual

Report).

        8.      As shown below, the plaintiff has no possible basis for recovery against the

defendant, Mississippi Fair Commission, based on its discretionary function immunity found at

Miss. Code Ann. § 11-46-9(d) and, as such, the Commission has been improperly joined in this

action solely for the purpose of impermissibly defeating diversity of citizenship jurisdiction.

Accordingly, the defendant, Mississippi Fair Commission’s, citizenship must be disregarded for

purposes of determining diversity of citizenship jurisdiction under 28 U.S.C. §1441.

        9.      The defendant, Mississippi Fair Commission, although improperly joined such

that its consent is not required for removal, has been served with process is hereby consenting to

and joining in this removal without waiver of any defenses available to it in this matter.

        10.     The still remaining purported “defendants” John and Jane Doe 1-10 who are

unidentified and merely named in the Complaint as “John and Jane Doe 1-10” have no legal

presence in this civil suit for purposes of determining diversity of citizenship jurisdiction since

these unidentified defendants are not legally and properly named. Accordingly, the “John and




        1
           While the actual NAME LLC defendant is identified in the State Fair Contract, the Contract
incorrectly identities that LLC as “a Mississippi corporation,” which it is not.

                                                   3
       Case 3:20-cv-00073-TSL-RHW Document 1 Filed 02/05/20 Page 4 of 8




Jane Doe 1-10” defendants must be disregarded for purposes of determining diversity of

citizenship under 28 U.S.C. § 1441.

       B.      IMPROPER JOINDER OF DEFENDANT MISSISSIPPI FAIR
               COMMISSION

       11.     In her Complaint, the plaintiff alleges that the Fair Commission committed

various negligent acts, including, but not limited to, failing to supervise its employees in the

operation of the slide in question and failure to maintain the slide to prevent harm to invitees.

(Exhibit 1, Complaint at ¶¶ 16-23).

       12.     These allegations against the Fair Commission misstate the actual, undisputed

facts that are necessary to determine the issue of improper joinder of the Commission and to

allow this Court to “pierce the pleadings and conduct a summary judgment inquiry.”

Smallwood v. Illinois Cent. R. Co., 385 F.3d 568, 573-74 (5th Cir. 2004) (citation omitted).

Specifically, under the contract the Fair Commission entered into with a subsidiary of NAME,

LLC, the Fair Commission delegated all responsibilities involving the slide, which was owned

by that NAME, LLC subsidiary, to this subsidiary, including the exclusive operation of the slide,

the hiring and paying of all employees who operated the slide, the occupation of the areas around

the slide, the selling of tickets for the slide, the maintenance and upkeep of the slide, the

compliance with all ordinances and safety codes regarding the slide, the payment of all ad

valorem taxes on the property on which the slide is located, and the safety of the slide while the

Mississippi Fair is not in operation. (Exhibit 2, Sections 1, 2, 7, 10, 31). Further, the

subsidiary of NAME, LLC, agreed that it was an independent contractor and at no time would

act as an agent of the Fair Commission. (Exhibit 2, Section 27).



                                                  4
       Case 3:20-cv-00073-TSL-RHW Document 1 Filed 02/05/20 Page 5 of 8




       13.      The decision by the Fair Commission to delegate all operations of the slide to the

NAME, LLC subsidiary was a discretionary function, thereby allowing it to claim immunity

from suit under § 11-46-9(d).    See Wilcher v. Lincoln County Board of Supervisors and City of

Brookhaven, Mississippi, 243 So.3d 177, 187 (Miss. 2018) (discretionary function immunity

determined by application of a two-part, public-policy function test). Under this two-part test, a

court “first must ascertain whether the activity in question involved an element of choice or

judgment.” Id. at 187 (quoting Miss. Transp. Comm’n v. Montgomery, 80 So.3d 789, 795

(Miss. 2012)). “If so, [a] Court also must decide whether that choice or judgment involved

social, economic, or political-policy considerations.” Id.

       14.     The undisputed facts show that the Commission did not participate in any way

with the operation of the slide. Instead, it chose to place exclusive responsibility for this

operation to an independent contractor. Further, it did so for economic reasons as is evident

from the language of the contract in question. Therefore, there is no possibility of the plaintiff’s

recovering any damages from the Commission due to its discretionary function immunity. See,

e.g., Glover By and Through Glover v. Donnell, 878 F. Supp. 898, 902 (S.D., Miss. 1995)

(Activity Director of summer youth program at Jackson State University was entitled to qualified

immunity, therefore making him an improperly joined non-diverse defendant upon removal).

       15.     Accordingly, the citizenship of the Mississippi Fair Commission should be

disregarded. Consequently, complete diversity of citizenship thereby existed at the time of the

filing of the Complaint and at all times pertinent to this removal between the plaintiff and the

defendant, NAME, LLC, the only properly named defendant in this matter.




                                                  5
       Case 3:20-cv-00073-TSL-RHW Document 1 Filed 02/05/20 Page 6 of 8




       C.      AMOUNT IN CONTROVERSY

       16.     Based on a pre-suit Notice of Claim the plaintiff served on the Mississippi Fair

Commission Plaintiff’s Complaint, the amount in controversy in this action exceeds $75,000.00,

exclusive of costs and interest. (Exhibit 4, Notice of Claim). Specifically, the plaintiff states

that she “is seeking up to the $500,000 statutory limit of liability under § 11-46-15(c)” of the

Mississippi Tort Claims Act. This admission by the plaintiff is sufficient to satisfy the amount

in controversy required for removal. See, e.g., Wilson v. Belin, 20 F.3d 644, 651, n. 8 (5th Cir.

1994) (letter sent to defendants stating that the amount in controversy exceeded jurisdictional

amount for removal made it “‘apparent’ that removal was proper.”) (quoting Marcel v. Pool Co.,

5 F3d 81, 84 (5th Cir. 1993)).

       17.     Further, the plaintiff’s description of the nature and extent of her injuries in her

Complaint makes it “facially apparent” that her claims satisfy the amount in controversy. Allen

v. R & H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1993) (citing De Aguilar v. Boeing Co., 11

F.3d 55, 57 (5th Cir. 1993)). First, she states in ¶¶13 and 14 of her Complaint that she was

diagnosed immediately after her October 5, 2018, incident with a bulging disc at L5-S1, and that

she has been receiving treatment for this injury for over a year. Second, she states that she is

seeking economic damages, which will certainly include medical bills, and compensatory

damages for emotional and mental anguish. The plaintiff’s description of her injuries and

damages in her Complaint, therefore, also supports the conclusion that she is seeking $75,000.00,

exclusive of costs and interest from NAME, LLC.

       18.     Accordingly, this civil action is one in which this Court has original jurisdiction

pursuant to 28 U.S.C. § 1332 since it is a civil action between citizens of different states with the


                                                  6
       Case 3:20-cv-00073-TSL-RHW Document 1 Filed 02/05/20 Page 7 of 8




amount in controversy in excess of $75.000.00, exclusive of costs and interest, and this action is

thereby be removed to this Court pursuant to 28 U.S.C. § 1441.

       III. CONCLUSION

       19.     A copy of all pleadings previously filed in the Circuit Court of Hinds County and

served on the removing Defendants are attached hereto as Exhibit 1 to this pleading.

       20.     A civil cover sheet for this removal is attached as Exhibit 5.

       21.     Pursuant to 28 U.S.C.§ 1446, the plaintiff, through counsel, is being provided

with a copy of this Notice of Removal, and a copy of this Notice of Removal is being filed with

the Clerk of the Circuit Court of Hinds County, Mississippi.

       22.     Pursuant to this removal and the clear provisions of 28 U.S.C. § 1446, there

should be no further proceedings in the First Judicial District of the Circuit Court of Hinds

County, Mississippi.

       WHEREFORE, THE ABOVE PREMISES CONSIDERED, the defendant, North

American Midway Entertainment, LLC, requests this Court to properly assume full jurisdiction

over this matter as provided by law.

       This the 5th day of February, 2020.

                                              Respectfully submitted,

                                              NORTH AMERICAN MIDWAY
                                              ENTERTAINMENT, LLC, DEFENDANT

                                        By:    /s/ Rebecca B. Cowan
                                              REBECCA B. COWAN (MSB # 7735)
                                              EDWARD J. CURRIE, JR. (MSB #5546)




                                                 7
       Case 3:20-cv-00073-TSL-RHW Document 1 Filed 02/05/20 Page 8 of 8




OF COUNSEL:

CURRIE, JOHNSON & MYERS, P.A.
1044 River Oaks Drive
P.O. Box 750
Jackson, MS 39205-0750
Telephone: (601) 969-1010
Facsimile: (601) 969-5120
bcowan@curriejohnson.com


                               CERTIFICATE OF SERVICE

       I do hereby certify that I have this day served a true and correct copy of the above and
foregoing instrument by causing a copy of same to be mailed, postage prepaid, to the following:

       Ray L. Gustavis, Esq.
       Rogen K. Chhabra, Esq.
       Darryl M. Gibbs, Esq.
       Chhabra & Gibbs, P.A.
       120 North Congress Street, Suite 200
       Jackson, MS 39201
       Counsel for Plaintiff

       The Honorable Zack Wallace
       Circuit Clerk of Hinds County
       Post Office Box 327
       Jackson, MS 39205

       The Honorable Tomie T. Green
       Circuit Court Judge
       Post Office Box 327
       Jackson, MS 39205

       THIS, the 5th day of February, 2020.

                                                    /s/ Rebecca B. Cowan
                                                   Rebecca B. Cowan




                                               8
